Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 1 of 9. PageID #: 1783


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



CH LIQUIDATION ASSOCIATION                     )      Case No.: 5:18 CV 752
LIQUIDATION TRUST, et al.,                     )
                                               )
       Plaintiffs                              )
                                               )
       v.                                      )      JUDGE SOLOMON OLIVER, JR.
                                               )
GENESIS HEALTHCARE                             )
SYSTEM, et al.,                                )
                                               )
       Defendants                              )      ORDER

       Currently pending before the court in the above-captioned case are Defendants Bricker &

Eckler, LLP and Michael Gire’s Motion for Summary Judgment (ECF No. 53). For the following

reasons, the court denies the Motion.


                                        I. BACKGROUND


       In the aftermath of the financial collapse of Coshocton Memorial Hospital Association

(“CCMH” or “Debtor”), Plaintiff CH Liquidation Association Liquidation Trust and Joseph Oriti,

in his capacity as Debtor Representative and Liquidation Trustee of the estate of CCMH (“Plaintiff”),

filed a Complaint seeking redress for the injuries allegedly caused by eight Defendants (ECF No. 1).

Plaintiff claims, among other things, that Defendants’ misconduct led CCMH to file for chapter 11

protection and/or deepened CCMH’s insolvency. (Compl. ¶ 7.) Counts X and XI of the Complaint

name CCMH’s former attorneys, Bricker & Eckler, LLP (“Bricker”) and Michael Gire (“Gire”), a

partner with the firm, claiming attorney malpractice. (Id. ¶¶ 523–36.)


                                     A. Factual Background
       Coshocton Memorial Hospital Association operated a general acute care not-for-profit

hospital in Coshocton, Ohio, as well as a number of primary care and specialty physician clinics. (Id.
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 2 of 9. PageID #: 1784



¶15.) As early as the fall of 2008, at a time of financial difficulty for CCMH and other rural

hospitals, CCMH began a complicated relationship with Genesis Healthcare System (“Genesis”),

a healthcare provider located in the same region as CCMH. Although the relationship would start

with the CEO of Genesis and the CEO of CCMH, each serving as equals on a three-member not-for-

profit healthcare alliance board, Genesis would later control the decisions of CCMH pursuant to a

Management Agreement executed in 2012. (Id. ¶¶ 57–64, 90–121.) Eventually, the relationship

ended when CCMH filed for Chapter 11 protection in 2016.


       Plaintiff’s twenty-count Complaint arises from the CCMH-Genesis relationship. In the

Complaint, Plaintiff alleges a range of anti-trust and tort claims against CCMH’s auditor, CCMH’s

executive leadership, Genesis’ executive leadership, and, most relevant to this pending Motion,

counsel for CCMH and Genesis. Plaintiff claims that Bricker and Gire committed malpractice when

they “simultaneously represented Genesis and CCMH in their dealings with each other relating to,

among other things, the Management Agreement and several ancillary agreements.” (Id. ¶ 5.)


       In 2008, when Genesis, CCMH, and another regional hospital formed East Ohio Hospital

Alliance (“EOHA”), a non-profit healthcare alliance, the EOHA retained Bricker to provide legal

services and advice to the EOHA. (Id. ¶ 61.) During this time, Plaintiff states that Bricker had

“developed a relationship of trust” with CCMH. (Id. ¶ 113.) In May of 2012, President and CEO of

Genesis Matthew Perry (“Perry”) and then-CEO of CCMH Robert Miller (“Miller”) began

discussing an arrangement whereby Genesis would manage the financially struggling CCMH. (Id.

¶ 90.) Plaintiff states Genesis hired Bricker to represent Genesis’ interests in the negotiation and

drafting of the Management Agreement. (Id. ¶ 112.) However, Plaintiff claims that in these



                                                -2-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 3 of 9. PageID #: 1785



negotiations, Bricker took advantage of the trust relationship it had previously built with CCMH. (Id.

¶ 114.) Specifically, Plaintiff maintains that Bricker negotiated directly and only with Miller, and did

not include CCMH’s outside counsel in these negotiations. (Id. ¶¶ 114, 119.) Furthermore, Plaintiff

contends that Bricker negotiated with Miller, even though Bricker was aware that Miller was to be

employed by Genesis following the execution of the Management Agreement. (Id. ¶ 120.) Thus,

Plaintiff implies that because Bricker knew of Miller’s self-interested motives in these negotiations,

it would have also known that Miller may not have been representing the best interests of CCMH

during these negotiations. (Id.) Accordingly, Plaintiff asserts that because Bricker knew that

CCMH’s interests were not being fully represented by Miller, Bricker was effectively representing

both Genesis and CCMH in the parties’ negotiations. (See id. ¶ 121.)


        Finally, Plaintiff maintains that after the Management Agreement was executed, Bricker

continued to purport to represent both Genesis and CCMH in the parties’ negotiations and dealings

with one another. (Id.) In particular, Plaintiff points to two situations supporting Plaintiff’s

allegations of Genesis’ dual representation. First, Plaintiff states that Genesis tasked Bricker with

preparing a Lab Services Agreement and asset purchase agreement between CCMH and Genesis,

but on behalf of both parties. (Id. ¶ 345.) Plaintiff notes that Bricker purported to review the Lab

Services Agreement on behalf of Genesis (id. ¶346–48), but Genesis also anticipated that Bricker

was to review the Lab Services Agreement on behalf of CCMH. (Id. ¶ 352.) Nevertheless, Plaintiff

concedes that Bricker obtained conflict waivers from both Genesis and CCMH with respect to

Bricker’s preparation of the Lab Services Agreement. (Id. ¶ 346–48, 352.) Second, Plaintiff asserts

that Bricker represented CCMH at CCMH Board meetings, and that its representation of CCMH was

a conflict of interest with Bricker’s contemporaneous representation of Genesis. (Id. ¶ 363.) Plaintiff

                                                  -3-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 4 of 9. PageID #: 1786



points to the September 10, 2014 CCMH Board meeting in which Genesis’ CEO asked Gire to

represent CCMH at the meeting. (Id. ¶ 365, 366.) Plaintiff states that Gire presented at the meeting,

and stayed to answer questions from the CCMH Board. (Id. ¶ 370, 375.) Plaintiff asserts that Gire

continued to attend board meetings and was still performing legal services for CCMH as late as May

4, 2015. (Id. ¶¶ 376–79.)


                                          B. Procedural History


       On June 30, 2016, CCMH filed its voluntary petition under Chapter 11 of the Bankruptcy

Code in the United States Bankruptcy Court for the Northern District of Ohio. (Id. ¶ 30.) CCMH

continued to operate as debtor-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108 after the

Petition Date. (Id. ¶¶ 30–31.) On October 3, 2016, the Bankruptcy Court entered an order approving

CCMH’s sale of substantially all of its assets, and the sale transaction closed on October 31, 2016.

(Id. ¶¶ 32–33.) On July 12, 2017, the Bankruptcy Court confirmed the Chapter 11 plan (the “Plan”),

and the Plan became effective on August 1, 2017. (Id. ¶¶ 34, 36.) Plaintiff filed the Complaint in the

present action on April 3, 2018. On July 25, 2018, Defendants filed their motion for summary

judgment with respect to Counts X and XI of the Complaint, arguing, on grounds of res judicata, that

the confirmation of the Plan bars relitigation of Plaintiff’s claims against Defendants (ECF No. 53).

Plaintiff submitted a Response on August 8, 2018, and Defendants replied on August 22, 2018 (ECF

Nos. 59, 62).


                                         II. LEGAL STANDARD


       Federal Rule of Civil Procedure 56(a) governs summary judgment motions and provides:




                                                 -4-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 5 of 9. PageID #: 1787



                       The court shall grant summary judgment if the movant shows
                       that there is no genuine dispute as to any material fact and the
                       movant is entitled to judgment as a matter of law. The court
                       should state on the record the reasons for granting or denying
                       the motion.
       A party asserting there is no genuine dispute as to any material fact or that a fact is genuinely

disputed must support the assertion by citing to particular parts of materials in the record, or showing

that materials cited do not establish the absence or presence of a genuine dispute. Fed. R. Civ. P.

56(c)(1).


       In reviewing summary judgment motions, this court must view the evidence in a light most

favorable to the non-moving party to determine whether a genuine issue of material fact exists.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 153 (1970); White v. Turfway Park Racing Ass'n, Inc.,

909 F.2d 941, 943–44 (6th Cir. 1990). A fact is “material” only if its resolution will affect the

outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In most cases,

the court must decide “whether reasonable jurors could find by a preponderance of the evidence that

the [non-moving party] is entitled to a verdict.” Id. at 252. However, “[c]redibility judgments and

weighing of the evidence are prohibited during the consideration of a motion for summary

judgment.” Ahlers v. Scheibil, 188 F.3d 365, 369 (6th Cir. 1999).


       The moving party has the burden of production to make a prima facie showing that it is

entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986). If the moving

party meets its burden of production, then the non-moving party is under an affirmative duty to point

out specific facts in the record which create a genuine issue of material fact. Zinn v. United States,

885 F. Supp. 2d 866, 871 (N.D. Ohio 2012) (citing Fulson v. City of Columbus, 801 F. Supp. 1, 4

(S.D. Ohio 1992)). The non-movant must show “more than a scintilla of evidence to overcome

                                                  -5-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 6 of 9. PageID #: 1788



summary judgment;” it is not enough to show that there is slight doubt as to material facts. Id.

Moreover, “the trial court no longer has a duty to search the entire record to establish that it is bereft

of a genuine issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir.

1989) (citing Frito-Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C. Cir. 1988)).


                                         III. LAW AND ANALYSIS
        Defendants argue that the res judicata effect of the bankruptcy Plan bars Plaintiff from

bringing the malpractice claims. A claim is barred by res judicata if there is “(1) a final decision on

the merits by a court of competent jurisdiction; (2) a subsequent action between the same parties or

their privies; (3) an issue in the subsequent action which was litigated or which should have been

litigated in the prior action; and (4) an identity of the causes of action.” Browning v. Levy, 283 F.3d

761, 771–72 (6th Cir. 2002). Plaintiff does not dispute that the claim meets the elements of res

judicata, but argues instead that the claim may be litigated because it was preserved in the Plan. In

re Mt. Glacier LLC, 877 F.3d 246, 248 (6th Cir. 2017) (recognizing that res judicata does not apply

if the debtor expressly retained an existing claim for post-bankruptcy litigation); Browning, 283 F.3d

at 774 (same). Defendants dispute that Plaintiff has specifically and adequately preserved the claim.

(Mot. at 13–20.)


        In Browning v. Levy, the United States Court of Appeals for the Sixth Circuit determined that

a debtor had insufficiently preserved claims of malpractice and breach of fiduciary duty in their

bankruptcy plan, and was thus barred by res judicata from litigating the claims. 283 F.3d at 766. In

reading this decision, the court rejected the debtor’s argument that an “omnibus reservation of rights”




                                                   -6-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 7 of 9. PageID #: 1789



should be sufficient to preserve the claims.1 The Browning court found that the blanket reservation

was insufficient because “it did not enable the value of [plaintiff’s] claims to be taken into account

in the disposition of the debtor’s estate.” Id. at 775. In addition, “it neither names [the defendant] nor

states the factual basis for the reserved claims.” Id.


        A similar issue was before the Sixth Circuit in In Re Mountain Glacier, LLC, 877 F.3d 246

(6th Cir. 2017). However, the Sixth Circuit ruled in favor of the debtor in In Re Mountain Glacier,

finding that the debtor had adequately reserved a right to pursue counterclaim. Id. at 250. The Sixth

Circuit found that Browning “does not require a debtor’s reservation of claims to name each

(potential) defendant and state the factual basis for each (potential) cause of action.” Id. at 249.

Instead, the Sixth Circuit held that “a debtor’s reservation is sufficient so long as it enables creditors

to (1) identify the claims (or potential claims) at issue and (2) to evaluate whether those claims might

provide additional assets for distribution.” Id. (citing Browning, 283 F.3d at 774–75); see also

Harstad v. First Am. Bank, 39 F.3d 898, 903 (8th Cir. 1994) (noting that the purpose of stating

potential claims in the bankruptcy plan is to “ensure creditors know about claims that might enlarge

the estate”). Because the debtor identified the counterparty and indicated the forum, the Sixth Circuit

determined that it had sufficiently preserved the right to pursue counterclaim such that creditors

“knew that there was an ongoing claim and a potential recovery.” In Re Mountain Glacier, 877 F.3d

at 249; see also In re Antioch Co., 456 B.R. 791, 829–31 (Bankr. S.D. Ohio 2011), report &

recommendation adopted, 2011 WL 3664564 (S.D. Ohio Aug. 12, 2011) (finding the plaintiff




 1
         The provision in dispute read: “In accordance with section 1123(b) of the Bankruptcy Code, the
         Company shall retain and may enforce any claims, rights, and causes of action that the Debtor or
         its bankruptcy estate may hold against any person or entity, including, without limitation, claims
         and causes of action arising under sections 542, 543, 544, 547, 548, 550, or 553 of the Bankruptcy
         Code.” Browning, 283 F.3d at 769.

                                                      -7-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 8 of 9. PageID #: 1790



sufficiently reserved claims in its schedule attached to its reorganization plan that specifically

identified almost all of the parties and the causes of action asserted).


       Although CCMH’s Plan includes a blanket reservation, the Plan also contains statements that

preserve tort claims with more specificity. For instance, Section 1.1.22 of the Plan specifically

preserves “all Tort Claims,” which Section 1.1.106 of the Plan defines, in part, to include

“professional negligence claims.” (Opp’n at 6.) In addition, Article IX of the Plan disclaims release

of “Genesis and its . . . attorneys” and “attorneys . . . of the Debtor” from any claims or causes of

action. (Mot. Ex.A at 35, ECF No. 53-1.) Sections 1.1.76, 6.3, 6.4, 7.3.1 of the Plan also refer to

proceeds from future tort claims and outline how proceeds from those claims will go toward

repayment of debts. (Id. at 6–7.) Thus, the present case is unlike Browning where the debtor’s

preservation arguments rested only on a blanket statement. Cf. D&K Props. Crystal Lake v. Mut. Life

Ins. Co. of N.Y., 112 F.3d 257, 261 (7th Cir. 1997) (holding that plaintiff’s blanket reservation was

inadequate to reserve claims in the bankruptcy proceedings); Groupwell Int’l v. Gourmet Express,

LLC, No. 4:09-CV-00094-M, 2013 WL 309177, at *8 (W.D. Ky. Jan. 25, 2013) (same); In re G-P

Plastics, Inc., 320 B.R. 861, 867–68 (E.D. Mich. 2005) (finding the debtor’s “general reservation

of rights is an insufficient basis upon which to bar the application of the res judicata doctrine”).2

Although Plaintiff in this case does not name a specific defendant like the debtor did in In Re

Mountain Glacier, Plaintiff expressly reserved claims against a class of defendants, and Plaintiff

anticipated professional negligence claims specifically. See also In re Kelley, 199 B.R. 698, 704


 2
          Defendants also cite to In re SI Restructuring, Inc., 714 F.3d 860 (5th Cir. 2013) and Rossco
         Holdings, Inc. v. McConnell, 613 F. App’x 302 (5th Cir. 2015) for the same proposition that
         Plaintiff must specifically preserve its malpractice claims against Defendants in its Plan or
         disclosure statement. (Mot. at 14–16.) Although the plaintiffs in both of Rossco and In re SI
         Restructuring adequately reserved certain claims, the reserved claims were not the causes of action
         pending against the defendants in the subsequent cases before the Fifth Circuit Court of Appeals.
         Therefore, like Browning, these two cases are dissimilar to the instant action in which Plaintiff has
         reserved “professional negligence claims,” which are the type of claim at issue in this case.

                                                        -8-
Case: 5:18-cv-00752-SO Doc #: 72 Filed: 03/01/19 9 of 9. PageID #: 1791



(B.A.P. 9th Cir. 1996) (“If a confirmed plan expressly reserves the right to litigate a specific cause

of action after the confirmation, then res judicata does not apply. . . . On the other hand, if the debtor

fails to mention the cause of action in either his schedules, disclosure statement, or plan, then he will

be precluded from asserting it postconfirmation.”); In re Kmart Corp., 310 B.R. 107, 124 (Bankr.

N.D. Ill. 2004) (“[P]lan provisions identifying causes of action by type or category are not mere

blanket reservations.”) (citing In re P.A. Bergner & Co., 140 F.3d 111 (7th Cir. 1998));; cf. Kaye v.

Carlisle Tire & Wheel Co., No. 3:07-00336, 2008 WL 821521, at *2 (M.D. Tenn. Mar. 27, 2008)

(finding the plaintiff’s claims were barred by res judicata where the plaintiff failed to “identify any

of the Plaintiff’s new claims” in the debtor’s disclosure statement or bankruptcy plan). The Plan also

included information about how the proceeds from future litigation would be allocated. Thus, the

court finds that creditors would have had enough information to know that there would be potential

attorney malpractice claims against Genesis’ and Debtor’s attorneys and potential recovery.

Accordingly, res judicata does not preclude Plaintiff from bringing the malpractice claim against

Defendants.


                                             IV. CONCLUSION


        For the foregoing reasons, the court denies Defendants Bricker & Eckler, LLP, and Michael

Gire’s Motion for Summary Judgment (ECF No. 53) with respect to Counts X and XI of the

Complaint.


        IT IS SO ORDERED.
                                                         /s/ SOLOMON OLIVER, JR.
                                                         UNITED STATES DISTRICT JUDGE


March 1, 2019



                                                   -9-
